Fourth Court of Appeals
                                             San Antonio, Texas

                                                January 23, 2020

                                               No. 04-17-00810-CV

                                              CODY, TEXAS, L.P.,
                                                  Appellant

                                                       v.

                                         BPL EXPLORATION, LTD.,
                                                 Appellee

                        From the 49th Judicial District Court, Zapata County, Texas
                                          Trial Court No. 8,665
                                Honorable Jose A. Lopez, Judge Presiding


                                                 ORDER

Sitting:1           Sandee Bryan Marion, Chief Justice
                    Patricia O. Alvarez, Justice,
                    Luz Elena D. Chapa, Justice
                    Irene Rios, Justice
                    Beth Watkins, Justice
                    Liza A. Rodriguez, Justice


       On December 27, 2019, appellant filed a Motion for Rehearing. After consideration, the
motion is DENIED. See TEX. R. APP. P. 49.3.




                                                            _________________________________
                                                            Beth Watkins, Justice




1
    Justice Rebeca C. Martinez is recused.
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2020.


                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court